454 F.3d 505
UNITED STATES of America, Plaintiff-Appellee,v.Humberto Fidel Regalado CUELLAR, Defendants-Appellants.
No. 05-10065.
United States Court of Appeals, Fifth Circuit.
June 30, 2006.

Nancy E. Larson, Asst. U.S. Atty., Fort Worth, TX, Denise B. Williams (argued), Amanda R. Burch, Lubbock, TX, for U.S.
Jerry V. Beard, Asst. Fed. Pub. Def. (argued), Lubbock, TX, for Cuellar.
Appeal from the United States District Court for the Northern District of Texas; Sam R. Cummings, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Feb. 22, 2006, 5 Cir., 2006, 441 F.3d 329)
Before JONES, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO and OWEN, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.